P~J

 

  

1
NO. 30395 §§
335
lN THE SUPREME COURT OF THE STATE OF HAWAlTf §
{j‘§
RONALD HANSON and KATHY HANSON, PetitiOnerS¢ §§
" §P
vs. §§ §§
Ui‘§ m

THE HONORABLE GARY W. B. CHANG, JUDGE OF THE C1RCU1T
COURT OF THE F1RST CIRCUIT, STATE OF HAWAI‘I, and
CLERK OF THE CIRCUIT COURT OF THE FIRST C1RCUIT,

STATE OF HAWA1‘1, Respondents.

ORlGlNAL PROCEEDlNG
(ClVlL NO. 09-l-l935)

0RDER

(By: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald, JJ.)

Upon consideration of petitioners Ronald Hanson’s and
2010 papers requesting this court to

Kathy Hanson’s March 23,
' which we treat as a

“intervene in [its] supervisory capacity,’
petition for writ of mandamus, as supplemented by petitioners’
March 29, 2010 papers, it appears that petitioners fail to
demonstrate a clear and indisputable right to relief. Therefore,
petitioners are not entitled to mandamus relief. §§§ Kema v.
Gaddis, 91 HawaiH_200, 204, 982 P.2d 334, 338 (1999) (A writ of
mandamus is an extraordinary remedy that will not issue unless
the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action.). Accordingly,
IT lS HEREBY ORDERED that the petition for a writ of

mandamus is denied.
DATED: Honolulu, HawaiUq April 5, 20l0.

awu¢zQ§7vH